Name: Commission Implementing Regulation (EU) No 1022/2014 of 26 September 2014 amending for the 220th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 27.9.2014 EN Official Journal of the European Union L 283/40 COMMISSION IMPLEMENTING REGULATION (EU) No 1022/2014 of 26 September 2014 amending for the 220th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 9 September 2014, the Sanctions Committee of the United Nations Security Council (UNSC) decided to amend one entry on its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Moreover, one individual should be removed from the list as this individual should be listed under Council Regulation (EU) No 753/2011 (2) and one existing entry should be further amended to include additional identifying information in accordance with the decision of the UNSC of 15 August 2014. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2014. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. (2) Council Regulation (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (OJ L 199, 2.8.2011, p. 1). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry under the heading Natural persons is deleted: Qari Rahmat (alias Kari Rahmat). Date of birth: (a) 1981 (b) 1982. Place of birth: Shadal (variant Shadaal) Bazaar, Achin District, Nangarhar Province, Afghanistan. Address: (a) Kamkai Village, Achin District, Nangarhar Province, Afghanistan (b) Nangarhar Province, Afghanistan. Date of designation referred to in Article 2a(4)(b): 20.8.2014. (2) The entry Mokhtar Belmokhtar (alias (a) Belaouar Khaled Abou El Abass, (b) Belaouer Khaled Abou El Abass, (c) Belmokhtar Khaled Abou El Abes, (d) Khaled Abou El Abass, (e) Khaled Abou El Abbes, (f) Khaled Abou El Abes, (g) Khaled Abulabbas Na Oor, (h) Mukhtar Belmukhtar, (i) Abou Abbes Khaled, (j) Belaoua, (k) Belaour). Date of birth: 1.6.1972. Place of birth: Ghardaia, Algeria. Nationality: Algerian. Other information: (a) Father's name is Mohamed and mother's name is Zohra Chemkha, (b) Member of the Council of the The Organization of Al- Qaida in the Islamic Maghreb (AQIM); (c) Head of Katibat el Moulathamoune active in AQIM's 4th region (Sahel/Sahara). Date of designation referred to in Article 2a(4)(b):11.11.2003. shall be replaced by the following: Mokhtar Belmokhtar (alias (a) Belaouar Khaled Abou El Abass, (b) Belaouer Khaled Abou El Abass, (c) Belmokhtar Khaled Abou El Abes, (d) Khaled Abou El Abass, (e) Khaled Abou El Abbes, (f) Khaled Abou El Abes, (g) Khaled Abulabbas Na Oor, (h) Mukhtar Belmukhtar, (i) Abou Abbes Khaled, (j) Belaoua, (k) Belaour). Date of birth: 1.6.1972. Place of birth: Ghardaia, Algeria. Nationality: Algerian. Other information: (a) Father's name is Mohamed and mother's name is Zohra Chemkha, (b) Member of the Council of the The Organization of Al- Qaida in the Islamic Maghreb (AQIM); (c) Head of AI Mouakaoune Biddam, AI Moulathamoun and AI Mourabitoun. Date of designation referred to in Article 2a(4)(b):11.11.2003. (3) The entry Hamid Hamad Hamid al-'Ali. Date of birth: 17 Nov. 1960. Place of birth: (a) Kuwait, (b) Qatar. Date of designation referred to in Article 2a(4)(b): 15.8.2014. shall be replaced by the following: Hamid Hamad Hamid al-'Ali. Date of birth: 17 Nov. 1960. Place of birth: (a) Kuwait, (b) Qatar. Nationality: Kuwaiti. Passport No.: (a) 001714467 (Kuwaiti passport), (b) 101505554 (Kuwaiti passport). Date of designation referred to in Article 2a(4)(b): 15.8.2014.